Citation Nr: 1801176	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge during a during a travel board hearing at the RO.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, remand is necessary for additional evidentiary development before the Board can adjudicate the Veteran's claim.

The Veteran testified he was a combat medic and his DD-214 confirms that he was a Medical Corpsman.  In addition, the Veteran's DD-214 indicates that he received a Combat Infantry Badge, Vietnam Service Medal, National Defense Service Medal, Bronze Star (Valor), Army Commendation Medal, Good Conduct Medal, and Air Medal.  The Veteran testified that he had personally fired thousands of rounds of M16 ammo, was near explosions from grenades, mines, and C4 charges, and was exposed to 105mm artillery.  See, e.g., NOD receipt date May 2014.

In an opinion dated April 2014, a private physician's from Perimeter North Family Medicine indicated that the Veteran had received treatment at that facility and the Veteran had been diagnosed with hearing loss.  See Third Party Correspondence receipt date April 2014.  The examiner opined that one cannot say exactly how long this condition existed prior to date of diagnosis but this type of disability could be present for years before becoming symptomatic.  Id.  He further opined that it was his opinion that this condition could have as likely as not been caused or aggravated by the Veteran's active duty service time.  Id.  There was no indication that the private examiner reviewed the claims file nor was there any rationale provided as to why or how the private physician concluded that the Veteran's condition could be related to an in-service injury.  Therefore, a remand for a nexus opinion consistent with VA regulations is needed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any recent, outstanding VA treatment records.

2.  The RO should schedule the Veteran for a VA audiological examination. The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For any hearing loss disability, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  The examiner must address the conclusion made by the examiner in the Perimeter North Family Medicine April 2, 2014 opinion.  

A complete rationale for these opinions should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. 

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.
If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, issue the Veteran and his current representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


